PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by Claimants and Respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1.On July 22, 2010, Claimants’ 2008 Ford Pickup struck a patch of rough and uneven pavement on US Route 119 near Chapmanville, Logan County.
2. Respondent is responsible for the maintenance of US Route 119 which it
failed to properly maintain prior to this incident.
3. As a result, Claimants’ vehicle sustained damage to its tires and rims in the amount of $362.52.
4. Respondent agreed that payment of the lesser of Claimants’ insurance deductible or the amount of damages put forth would be fair and reasonable.
The Court has reviewed the facts of the claim and finds that Respondent was negligent in its maintenance of US Route 119 prior to the date of this incident, and that the negligence of Respondent was the proximate cause of the damages sustained to Claimants ’ vehicle. However, at the hearing of this matter, the Court requested that Claimants provide a copy of their insurance declaration page to verify the amount of his insurance deductible. Claimants failed to provide the insurance declaration page for the Court to review. Therefore, the Court is of the opinion to and does deny this claim.
Claim Disallowed.